Gilbert, J.
Putting the evidence in a light most favorable the defendant, there was enough to warrant a verdict that the note in suit was made by him. He and his witnesses gave as the only reason why the note was not made by him, that it was for sixty-six instead of sixty-four dollars. Such discrepancy may have arisen *361innocently in many ways, and is insufficient to shake, our belief that the note is a genuine instrument.
The only other material question in the case is, whether the plaintiff is a bona fide holder for value and entitled to protection against the defense, that the note was fraudulently obtained by the payee.
The plaintiff testifies that he gave for the note ninety per cent only of the amount thereof. But this fact it seems does not make him a holder in bad faith. Williams v. Tilt, 36 N. Y. 319. This case practically overrules the previous cases, where a contrary doctrine had been asserted; Ramsdell v. Morgan, 16 Wend. 564, and Krutzer v. Parks, 2 Sandf. 60, and holds, that a man may be a purchaser, bona fide, notwithstanding the transfer to him was tainted with usury. The note is dated May 3, 1866, and purports -on its face to be payable April 1, 1866. Literally, therefore, it was overdue when the plaintiff purchased it. But the evidence clearly established that the time of payment agreed upon by the parties to the note was April 1, 1867, and there can be no question that it was competent to prove this fact by parol. Ho doubt the terms of the note were sufficient to put the plaintiff upon inquiry, and so operated as a notice to him. The question is, what is the extent of that notice ? We have held at this term (Weeks v. Fox, ante, p. 354), that when a note was signed by an agent, it was notice to the holder that the person who made the note was acting under a power, and that he was bound to inquire and ascertain what the actual authority was; but that he was under no obligation to inquire into the consideration of the note. So here the plaintiff had notice, that the time of payment specified in the note was not the true one. He was, therefore, bound to inquire and ascertain the time when, in fact, it was payable. The legal presumption is, that he did make that inquiry, and that he ascertained the fact to be as it really exists. He was not bound to inquire further. The result is, that he must be treated as a bona fide holder for value, and without notice of the fraud set up in defense.
With respect to the other questions presented by the appellant, we need only say, that we have found no error in the proceedings below.
The judgment should be affirmed, with costs.

Judgment affirmed.